Citation Nr: 0817253	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  04-33 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.	Entitlement to an increased rating for degenerative 
arthritis of the right knee, currently evaluated as 10 
percent disabling.  

2.	Entitlement to an increased rating for degenerative 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to January 
1989.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the San Diego, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

Review of the record shows that the veteran submitted his 
claim for increased evaluation in June 2002.  During the 
pendency of his appeal, he underwent surgery that included 
amputation of both lower extremities above the knee.  
Contentions advanced by the veteran and his representative 
could be interpreted as claiming service connection for the 
amputations.  These issues have not been developed for 
appellate review, and are not inextricably intertwined with 
the issues before the Board.  They are referred to the RO for 
initial consideration.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).

The veteran testified at a hearing at the RO before a Member 
of the Board in April 2008.  


FINDINGS OF FACT

1.	Right knee arthritis was last shown to be manifested pain 
and range of motion from 0 degrees extension to 120 degrees 
flexion, without instability or other knee disability.  

2.	Left knee arthritis was last shown to be manifested pain 
and range of motion from 0 degrees extension to 120 degrees 
flexion, without instability or other knee disability.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 10 percent for 
arthritis of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Codes 
5003, 5260 (2007).  

2.	The criteria for a rating in excess of 10 percent for 
arthritis of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Codes 
5003, 5260 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in November 2002, July 2005, and 
February 2007, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit any evidence in (his/her) possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In the February 2007 VCAA letter, the veteran was 
provided all necessary notifications.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Id. at 43-44.

Regarding the Vazquez-Flores notice requirements, to the 
extent that the RO did not otherwise comply with the Vazquez-
Flores notice requirements, the veteran's statements, 
including those made during his formal hearing on appeal, 
contain a discussion as to the impact of the worsening of his 
disability on his employment and daily life, and why ratings 
higher than those assigned under VA's rating schedule were 
warranted. Consequently, any error in this regard was "cured 
by actual knowledge on the part of the claimant." See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The present appeal involves the veteran's claim that the 
severity of his service-connected knee arthritis warrants a 
higher disability rating.  Service connection was initially 
established by rating decision dated in July 1989, with 10 
percent evaluations assigned for each knee.  The veteran 
submitted a claim for increased evaluations in June 2002.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

For slight impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is warranted; a 
20 percent rating requires moderate impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  

In cases where there are distinct disabilities caused from 
arthritis of the knee as well as other impairment of the 
knee, separate evaluations may be assigned.  See VAOPGCPREC 
23-97.  If a rating is assigned under the provisions for 
other knee impairment (38 C.F.R. § 4.71a, Code 5257) a 
separate 10 percent rating may be assigned where some 
limitation of motion, albeit noncompensable, has been 
demonstrated.  See VAOPGCPREC 9-98.

The Board has reviewed the evidence of record regarding the 
veteran's bilateral knee arthritis, including VA treatment 
records, compensation examinations dated in August 2003 and 
January 2005, and the testimony given by the veteran and his 
spouse at the formal hearing on appeal conducted in April 
2008.  After review of the entire evidence of record, the 
Board can not find a basis for ratings in excess of the 
currently assigned 10 percent evaluations for the arthritis 
of his knees.  

It is noted that on examination by VA in August 2003 and 
January 2005, the range of motion of the veteran's knees was 
shown to be greater than that for which a compensable 
evaluation would be awarded.  In August 2003, the bilateral 
range of motion was from 0 degrees extension to 130 degrees 
flexion, with complaints of pain.  In January 2005 the range 
of motion of the left knee was from 0 degrees extension to 
120 degrees flexion, with pain, and range of motion of the 
right knee was from 0 degrees extension to 140 degrees 
flexion.  On both examinations, the veteran did not have 
effusion either knee and the knees were stable to valgus and 
varus stress.  Other than pain and crepitus, there were no 
other significant symptoms of arthritis.  As such, the 
arthritis of the knees caused limitation of motion that was 
not compensable under the regular rating criteria, but there 
is not indication that a rating in excess of the 10 percent 
award could be made on the basis of limitation of motion.  
Neither are there indications in the record that the veteran 
has other disability that would warrant a separate 
compensable evaluation.  

It is noted that, in rating musculoskeletal disabilities, 
38 C.F.R. § 4.40 (regarding functional loss) must be 
considered apart from and in addition to the appropriate 
Diagnostic Codes in the VA Schedule for Rating Disabilities.  
See DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 (1995).  
The Board, in its review of the ratings that have been 
assigned for the veteran's bilateral knee arthritis, has 
taken the veteran's complaints of pain into consideration, 
where appropriate.  In this regard, it is noted that on 
examination in January 2005, the examiner noted that the 
veteran had no additional flares, further loss of range of 
motion or further loss in functional capacity beyond that 
expected for age and gender by pain, fatigue, weakness or 
lack of endurance of after repetitive use.  Therefore, the 
assignment of a higher evaluation on this basis is not 
warranted.  


ORDER

An increased rating for degenerative arthritis of the right 
knee, currently evaluated as 10 percent disabling, is denied.  

An increased rating for degenerative arthritis of the left 
knee, currently evaluated as 10 percent disabling, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


